MEMORANDUM OF DECISION.
On September 4, 1985, James E. Grover was convicted of selling cocaine in a jury trial held in Superior Court (Franklin Coun*477ty; McKinley, J.). In this, his second appeal before the Law Court he alleges that the Superior Court (Franklin County; McKinley, J.) committed reversible error in denying his motion for a new trial.
The facts leading to Grover’s conviction for selling cocaine are laid out in State v. Grover (Grover I), 518 A.2d 1039 (Me. 1986). After his conviction, Grover brought a motion for a new trial based on the discovery that the sole witness for the prosecution, a police officer, admitted to falsifying police reports to protect informants. After hearing on the motion, the Superior Court determined that because the falsification was on a different case the defense had not proved that if admitted the evidence would have resulted in a different verdict.
The decision not to grant the motion for a new trial was not clear error and will not be disturbed. State v. Hardy, 501 A.2d 815, 816 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.